*161CONCURRING OPINION
Barber, Judge:
I concur in tho.conclusion in this case. Nothing is disclosed, however, that to me suggests that the doctrine of laches is available as a defense to the importer’s claim.
In Kellogg v. Moore, 271 Missouri 189, 196 S. W. 15, one of the many cases cited in Corpus Juris 21, page 210, referred to in the main opinion, among other things it is said that the reason for the defense of laches
is in general to exact of the complainant fair dealings with his adversary, and the rule was adopted largely because after great lapse of time from death of parties, loss of papers, death of witnesses, change of title, intervention of equities, or other causes, there is danger of doing injustice, and there can be no longer a safe determination of the controversy.
In Wilder’s Executrix v. Wilder, 82 Vt. 123, 72 Atlantic 203, also cited in Corpus Juris, it is said:
Laches also involves prejudice, actual or implied, resulting from the delay. It does not arise from delay alone, but from delay that works a disadvantage to another.
To which statement numerous cases are cited.
In State v. Brooks-Scanlon Lumber Co., cited in the main opinion, it is said:
The pith and substance of the doctrine of laches is unreasonable delay in enforcing a known right.
I am unable to see, if the above principles be applied, how the Government could claim that the importer was guilty of laches in this case.
A great number of cases might be cited in the discussion of this question. My purpose, however, is to very briefly call attention to the doubt I have as to the availability of the defense of laches under the facts in this case.